Filed 11/25/20 In re X.T. CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re X.T., a Person Coming                                    2d Juv. No. B299264
Under the Juvenile Court Law.                                (Super. Ct. No. MJ23409)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

X.T.,

     Defendant and Appellant.


      A Juvenile Petition (Welf. & Inst. Code, § 602) alleged two
counts of robbery (Pen. Code, § 211),1 one count of possessing a
firearm by a minor (§ 29610), and one count of possessing live
ammunition by a minor (§ 29650) against appellant X.T. Both
robbery counts included three enhancements: (1) use of a deadly

       All statutory references are to the Penal Code unless
         1

otherwise noted.
or dangerous weapon (§ 12022, subd. (a)(1)); (2) use of a firearm
(§ 12022.5, subd. (a)); and (3) commission of a violent felony
(§ 12022.53, subd. (b)). The petition included a determination of
appellant’s ineligibility for deferred entry of judgment. Appellant
denied the allegations. The juvenile court sustained the petition
and committed appellant to the Department of Juvenile Facilities
(“DJF”) in a disposition order dated June 26, 2019. It calculated
his maximum period of confinement as 14 years and his
maximum theoretical period of imprisonment as 32 years and 300
days.
      Appellant contends the juvenile court abused its discretion
when it ordered him to DJF instead of a less restrictive
alternative such as long-term camp commitment. He also
contends it incorrectly calculated his predisposition custody
credits and maximum terms of confinement and imprisonment.
We affirm appellant’s commitment to DJF but remand the case
for the limited purpose of recalculating appellant’s custody
credits and term of confinement.
                           BACKGROUND
      Appellant and another man entered Lonnell Grimes’s
barber shop in Lancaster on the afternoon of May 1, 2018 and
asked for haircuts. Grimes told them he did not accept walk-ins
and planned to leave for the day once he finished the current
customer’s haircut. One of the men asked for a business card.
When Grimes turned around to retrieve a card, appellant held a
gun to his neck and took his cash, wallet, and cell phones. The
other man took $400 and a chain from customer Rodrick Reese.
Reese’s two sons, ages 8 and 11, witnessed the robbery.




                                2
      Grimes saw the two as they fled out the building. He
described appellant as having red pants, a gray sweater, and a
red tattoo on his neck.
      A sheriff’s deputy stopped a silver Mercedes-Benz with no
license plates shortly after the robbery. Two men jumped out and
ran away in different directions. A detective recovered Grimes’s
wallet from the back seat of the car along with a sweater
matching the one worn by appellant. He found a loaded Glock
handgun 50-75 feet away from where the traffic stop occurred.
Security footage the detective obtained from a nearby business
captured a suspect holding a handgun running from the car.
      The detective asked appellant’s mother to visit the local
sheriff’s station about a week after the robbery. During her visit,
she said her son resembled the suspect in security footage.
Appellant confessed to the robbery in an interview with the same
detective several months later. He later challenged the
admissibility of his confession and the case proceeded to
adjudication.
                            DISCUSSION
                 Order Committing Appellant to DJF
      We review the juvenile court’s order of commitment for
abuse of discretion. (In re Robert H. (2002) 96 Cal.App.4th 1317,
1329-1330, citing In re Todd W. (1979) 96 Cal.App.3d 408, 416.)
“‘“We must indulge all reasonable inferences to support the
decision of the juvenile court and will not disturb its findings
when there is substantial evidence to support them.”’” (Id. at
p. 1330, quoting In re Lorenza M. (1989) 212 Cal.App.3d 49, 53.)
      Appellant contends the court abused its discretion when it
committed him to DJF. He explains how a litany of childhood
traumas – his father’s death in a motorcycle accident and his




                                3
mother’s brain injury during military service, as just two
examples – left him with mental health conditions best treated in
a less restrictive environment. He suggests a long-term camp
placement would provide him with better therapeutic services
without compromising public safety. In addition, the greater
number of camps available in relation to DFJ facilities would
keep him closer to his two children.
       We have no reason to doubt the tragedies appellant
experienced in his formative years created or compounded mental
health conditions that continue to plague him. Indeed, many if
not most entering the juvenile justice system bear trauma’s
profound psychological imprint.2 The record shows the juvenile
court likewise recognized the psychological roots of appellant’s
troubles and the need to provide him with mental health services
during commitment. It balanced these rehabilitative
considerations with public safety concerns presented by the
violent nature of his present and past offenses. Significantly,
appellant served six months in camp in 2016 after the court
sustained a petition alleging assault likely to produce great
bodily injury (§ 245, subd. (a)(4).) This prior case closed less than
nine months before appellant and his accomplice robbed Mr.
Grimes and Mr. Reese at gunpoint in front of two children.

      2  See, e.g., Arredondo, Child Development, Children’s
Mental Health and the Juvenile Justice System: Principles for
Effective Decision-Making (2003) 14 Stan. L. & Pol’y Rev 13, 16
(“A typical youth who repeatedly appears before the juvenile
court . . . has learned that the world can be unpredictable,
capricious, threatening, and grossly unfair. Additionally, he has
not had the necessary developmental opportunity of internalizing
consistently benevolent, reliable, and fair adult authority
figures.”).


                                 4
Appellant’s prompt recidivism following a long-term camp
program, combined with his poor behavior in predisposition
detention, evidence “the inappropriateness or ineffectiveness of
less restrictive alternatives” to DJF. (In re Angela M. (2003) 111
Cal.App.4th 1392, 1396.) We affirm the juvenile court exercised
its discretion properly when it committed appellant to DJF.
                  Appellant’s Predisposition Credits
       Appellant spent 168 days in custody (i.e., January 10 to
June 26, 2019) rather the 160 days reflected in the June 26
disposition order. The People agree appellant is entitled to eight
additional days of predisposition credit. We conclude the same.
                  Appellant’s Maximum Periods of
                   Confinement and Imprisonment
       The disposition order specifies appellant’s maximum period
of confinement as 14 years and his theoretical maximum period
of imprisonment as 32 years and 300 days. Much of this time is
attributable to the three enhancements alleged in connection
with both robbery counts. Appellant contends the juvenile court
erred when it aggregated the terms associated with these
enhancements. The People again agree.
       Penal Code section 12022.53, subdivision (f) states “[a]n
enhancement involving a firearm specified in Section 12021.5,
12022, 12022.3, 12022.4, 12022.5, or 12022.55 shall not be
imposed on a person in addition to an enhancement imposed
pursuant to this section.” Appellant’s enhancements under
section 12022, subdivision (a)(1), section 12022.5, subdivision (a),
and section 12022.53 fall within the ambit of subdivision (f). This
means the juvenile court should have applied only the longest
term of the three enhancements instead of adding the three




                                 5
together. This error significantly lengthened the maximum
periods of confinement and imprisonment for Counts 1 and 2.
                          CONCLUSION
      We conclude the court erred when it calculated appellant’s
predisposition custody credits and maximum terms of
confinement and imprisonment. We remand this matter with
instructions to recalculate these parts of the June 26, 2019
disposition order in a manner consistent with this opinion. We
otherwise affirm.
      NOT TO BE PUBLISHED.




                                    PERREN, J.


We concur:



     GILBERT, P. J.



     TANGEMAN, J.




                                6
                 William A. Crowfoot, Judge
             Superior Court County of Los Angeles
               ______________________________

      Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, and Rama R. Maline, Deputy Attorney
General, for Plaintiff and Respondent.




                               7